Case 1:19-cv-08689-AJN Document 12 Filed 12/31/19 Page 1 of1

[r= ees LO EIEN

wy

d
{ ;
Proskauer> Proskauer Rose LLP Eleven Times Square New iN NY 10036- 8299 ©

?
E

t

eee nee ne we easement

=

i
}
:

i. Neil H. Abramson
L Member of thd Ath 2 2020
oe d +1,.212.969.3001 a

Via ECF — f 212.969.2900
ee .nabramson@proskauer.com
www.proskauer.com

a
i
L,
December 31, 2019 Hl
Le

i
ia.

The Honorable Judge Alison J. Nathan

United States District Court Lye .
Southern District of New York The parties' joint request is GRANTED. The

Initial Pretrial Conference in this matter is hereby
40 Foley Square, Room 2102
New York, NY 10007 ADJOURNED to May 1, 2020 at 3:45 p.m.

 

 

 

 

Re: Ralph Sanzari, in his capacity as General Chairman of the Association of Commuter
Rail Employees, Division 1 v. Metro-North Railroad Company, 1:19-cv-08689-AJN

Dear Judge Nathan,

This firm represents defendant Metro-North Railroad Company (“Metro-North” or “Defendant’’)
in the above-referenced matter. Please accept this letter motion, pursuant to Rule 1.D of Your
Honor’s Individual Rules of Practice in Civil Cases, to adjourn the Initial Pretrial Conference
and filing of the Proposed Civil Case Management Plan and Scheduling Order and the
accompanying joint letter.

The Initial Pretrial Conference is currently scheduled for January 10, 2020, and the Proposed
Civil Case Management Plan and Scheduling Order and accompanying joint letter are due no
. later than seven days prior to the Conference.

The reason for this request is that Defendant seeks additional time to investigate the allegations
in the Amended Complaint, which was filed on December 23, 2019, and both parties seek
additional time to discuss a potential resolution to this matter outside of litigation. At Plaintiffs
request, on December 23, 2019, Defendant executed a Waiver of the Service of Summons
regarding the Amended Complaint, and its deadline to serve an answer or motion under Rule 12
is February 21, 2020.

Plaintiffs counsel has consented to this request. The parties have conferred regarding mutually
agreeable alternate conference dates, and propose April 3, 2020, April 24, 2020, and May 1,
2020.

Defendant has not previously requested an adjournment. There are currently no other scheduled
dates set forth in a Case Management Plan or Scheduling Order.

Respectfully submitted,

/s/ Neil H. Abramson 50 ORDERED: ‘

Neil H. Abramson L.
cc: Plaintiffs Counsel of Record (via ECF) HON. ALISON I

Beijing | Boca Raton | Boston | Chicago | Hong Kong | London | Los Angeles | New Orleans | New York | Paris | S4o Paulo | Washington, DC

 

 

 

Se es

 

 
